DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 44-60, 62, and 83-94 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 44 and 62 including: the bottom wall is simultaneously in direct contact with both the water flowing along the bottom wall and the insulation as required by instant claim 44, nor the rear wall having an opening immediately above the bottom wall through which the tube fluidly communicates with the distributor; wherein the bottom wall comprises a rear section that slopes downward to the rear wall and a front section that slopes downward to the front end portion as required by instant claim 62.
Specifically, US 2018/0142932 to Knatt et al. is the closest prior art of record and teaches many of the claimed features as outlined in the non-final Office action mailed November 5, 2021. However, Knatt fails to teach nor render obvious the bottom wall is simultaneously in direct contact with both the water flowing along the bottom wall and the insulation as required by instant claim 44, nor the rear wall having an opening immediately above the bottom wall through which the tube fluidly communicates with the distributor; wherein the bottom wall comprises a rear section that slopes downward to the rear wall and a front section that slopes downward to the front end portion as required by instant claim 62. Without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.